 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notifyStrantzifpresentlyserving intheArmed Forces of theUnited States of his rightto full reinstatement upon applicationin accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice, 614 ISTACenter, 150 West Market Street,Indianapolis,Indiana,Telephone No. Melrose3-8921, if they have any questionsconcerningthisnotice or compliancewith itsprovisions.J. Ziak & Sons,Inc.andAl CantuMilk Drivers'Union,Local 753, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America(J. Ziak & Sons,Inc.)andAl CantuLocalNo. 753, Milk WagonDrivers' Union, International Brother-hood of Teamsters(Rueter's Dairy)andPeter J. FarrellLocalNo. 753,Milk Wagon Drivers'Union,International Brother-hood of Teamsters,Thomas J. Haggerty,Secretary-Treasurer(Hawthorn-Mellody Farms Dairy)andIrving Sherman.CasesNos. 13-CA-6056, 13-CB-1573, 13-CB-1540, and 13-CB-1547.May 5,1965DECISION AND ORDEROn September 21, 1964, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the RespondentUnion filed exceptions to the Trial Examiner's Decision' and a sup-porting brief, the Respondent Employer filed exceptions, and theGeneral Counsel filed a brief in support of the Trial Examiner's De-cision, an addendum to this brief, and a brief in answer to the Re-spondent Union's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].'The Respondent Union has excepted to the Trial Examiner's credibility resolutions,but the clear preponderance of all the relevant evidence does not persuade us that theTrial Examiner's credibility findings were incorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F. 2d 362 (C.A 3).We also find no merit in the RespondentUnion's claim of bias and prejudice by the Trial Examiner nor in its exception to theTiialExaminer's refusal to severSee Rules and Regulations of the National LaborRelations Board, Series 8, as amended, Sections 102.33 and 102.26.152 NLRB No. 31. J. ZIAK & SONS, INC.381The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner to the extent that they areconsistent with this Decision.All four of the cases consolidated in this proceeding involve conductby the Union's Secretary-Treasurer Haggerty, who, it is alleged, at-tempted to stifle dissident activity within the Union by unlawfullythreatening members Farrell, Sherman, and others, and by causing orattempting to cause the discharge of members Sherman and Cantu.1.Farrell, a route salesman and a shop steward at one of the dairiescovered by the Union's multiemployer contract, was one of eight unionmembers who, in June 1962, signed and sent a letter to several newsagencies publicizing alleged improper conduct of Secretary-TreasurerHaggerty regarding use of union funds for political purposes.Hag-gerty read the letter and the names of the signers to the membershipat a meeting in July 1962, with critical comments about the letter-writers.The subject of this letter was raised at subsequent meetingsby inquiries from a member as to what had been done about the sign-ers, to which Haggerty would reply that "they will get theirs," orwords to that effect.According to credited testimony of Farrell,Haggerty told him in February 1963 that he was "traveling the wrongroad and if you don't stay away from these guys, one of these days,I might ruin you financially." 2Early in the fall of 1963, Farrell was on sick leave from his milkroute and had applied for sick benefits under the contract.Duringthis time, he continued to work at night as a police officer and, onSeptember 28, arrested a union member for a traffic violation.At theunion meeting on October 10, Haggerty reported this arrest, identifiedFarrell as one of the eight letterwriters, and referred also to an in-cident in 1961 in which Farrell had been attacking certain unionaction when the then union president, who was defending this action,suffered a heart attack and died.According to the credited testimonyof several witnesses, Haggerty said he would "take care of" or "get"Farrell, referring to him with profane epithets, and said he wouldalso "take care of" the letterwriters.It is clear that Haggerty's re-marks were followed by a violent reaction by the members, and therewere many shouts such as "throw him [Farrell] out."According toseveral witnesses, the meeting was brought under control by President2 All the above incidents pertaining to Farrell occurred more than 6 months prior tothe filing of the charges herein, and are considered only as background for the unfairlabor practices alleged to have been committed within the Section 10(b) period. 3S2DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcNulty, who told the members that no one would be thrown out ofthe hall, and that the Union had its own administrative proceduresto deal with incidents of this kind.They testified further that Hag-gerty then affirmed McNulty's statement that Farrell would be takencare of in accordance with the regular union procedures.The Trial Examiner concluded that Haggerty "did realisticallythreaten Farrell and others with reprisals, either bodily or financialor both."He reasoned that this was so because Haggerty's remarkswere designed to create a "dangerous" mood in his audience, that they"implicitly" contained a threat of harm to Farrell and others, and,further, that the threats by Haggerty and the membership were notneutralized by the subsequent statements of McNulty and Haggerty.We do not agree.Haggerty's remarks, as reported by creditedwitnesses, were ambiguous.Further, unlike the Trial Examiner, weare unable to infer from the testimony as to the mood of the audienceand their comments that Haggerty's remarks constituted threats ofeither bodily or financial harm, or were designed to create an atmos-phere hostile to Farrell and the others.That nothing of the sort wasintended appears from the ensuing remarks of McNulty and Haggertyhimself that the matter would be handled in accord with establishedunion procedures.3We conclude, therefore, that the General Counselhas not established by a preponderance of the evidence that the Re-spondent Union and Haggerty unlawfully threatened Farrell andothers on October 10, 1963.2.Sherman had for several years been steward at Hawthorn-Mellody Farms Dairy, one of the dairies covered by the Union's con-tract.In 1961, Sherman had spoken out against the Union's policyof selecting only officers as convention delegates. In May 1962, hepersonally wrote a letter critical of union affairs to a local newspaper,and he was one of the eight who signed the June 1962 letter.Shermantestified that, at the meeting at which Haggerty commented to themembership about these letters, Haggerty singled out Sherman forspecial criticism because Sherman had written one letter, had signedthe second one, and, in addition to putting his name and address onthe June letter as the others had done, he had "the gall to put his tele-phone number down, too." In late September or early October 1963,Sherman announced his candidacy for the office of secretary-treasurerin opposition to Haggerty.In the early part of October, Sherman, in his capacity of steward,advised the drivers at his dairy not to cut ice for use on the trucks asthat was work to be performed by employees who were members ofanother local.This resulted in a, work stoppage which ended in a3Charges alleging violation of the Union's bylaws were preferred against the eightletterwriters by the executive board of the Union on October 2, 1963 J. ZIAK & SONS, INC.383few moments, without management becoming aware that it hadoccurred.Later in the month, Haggerty telephoned McVeigh, divi-sionmanager of Hawthorn-Mellody, in reference to this incident.According to McVeigh's credited testimony, Haggerty said that hehad heard about the stoppage and that, "when the line was tied up,[McVeigh] should have fired [Sherman] . . ."; McVeigh investi-gated, waited a while to allow Haggerty, who had been very excited,to calm himself, and then called Haggerty back and said that theSherman incident had occurred several weeks earlier and there wasnothing he, McVeigh, could do about it; Haggerty replied that no onehad a right to stop the work, that the stoppage was the equivalent ofan unauthorized strike, and that McVeigh should not let it happenagain and should warn Sherman that "he better not do it again."The Trial Examiner found that Haggerty attempted to causeHawthorn-Mellody to discriminate against Sherman in violation ofSection 8(b) (2) of the Act; that Haggerty's remarks to McVeigh,made with the intent that they be conveyed to Sherman, constituted athreat of economic and financial harm;' and that the asserted reasonfor Haggerty's action, the work stoppage, was pretextual, the actualreason being Sherman's opposition to Haggerty.We do not agree.McVeigh consistently denied, when questioned thereon by the Gen-eralCounsel, that Haggerty had demanded that Sherman be dis-charged.It is also apparent to us that Haggerty did not at any timerequest McVeigh to take "radical action" if Sherman caused anotherstoppage, as the Trial Examiner indicates in his Decision.Any com-ments by McVeigh to that effect were, as McVeigh himself testified,the result of his surmise from what Haggerty said.We thereforeconclude, on the entire record, that the General Counsel has failed tosustain his burden of establishing that Haggerty unlawfully attemptedto cause McVeigh to discriminate against Sherman.'3.Cantu had been referred to his job with the Respondent Em-ployer by Cesario, a business agent and a trustee of the Union, whohad joined cause with, the dissident members of the Union in opposi-tion to Haggerty.For example, at a May 1962 union meeting, inreply to a question directed to him as a trustee, Cesario stated that heand the other trustees had refused to sign a financial report preparedby Haggerty on the ground that it contained irregularities. Soonafter this meeting, Sherman, Farrell, and six others wrote their letterto the news media publicizing these same irregularities, which per-tained to Haggerty's use of union funds for political purposes. In*While"the Trial Examiner made a finding that Haggerty's remarks to McVeieh con-stituted an' unlawful threat against Sherman,there is no specific allegation in the com-plaint that Haggerty,by these remarks,violated Section8(b)(1)(A)of^the Act, and, inany event,we do not find that Haggerty's remarks to McVeigh constituted an unlawfulthreat against Sherman. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 1963, Cesario was the only incumbent trustee renominatedfor another term; the election was scheduled for December 18, 1963.Cesario testified that, sometime early in 1963, he asked Lanny Ziak,an officer of the Respondent Employer, whether Ziak needed a tem-porary driver to replace drivers while on vacation.Cesario furthertestified that Ziak replied that he had 26 weeks of work available fora replacement driver, who would be retained if there was more workat the end of that period.Cesario referred Cantu, who was a friendof his son but not known to Cesario personally, for this job. Cantuwas hired on April 15, 1963.He became a union member in July.In September, according to Cantu's testimony, Ziak told Cantu hewould be retained as a permanent employee, and in October, assignedCantu to a permanent route.Cantu also described a conversation withZiak in July 1963, in which Ziak said that he had informed the shopsteward at his dairy that Cantu was Cesario's nephew, although therewas no relationship, in order to see if that information would get backto the union officers.It is evident from the record that the union of-ficials did get this misinformation.Thereafter, on November 21, Ziak told Cesario, according to thelatter's testimony, that Haggerty had demanded Cantu's dischargeon the grounds that Ziak's hire of Cantu had violated the contractprovision for preference in hiring to be given to laid-off employees,'and also that Cantu was Cesario's nephew.On November 23, Ziakgave Cantu a week's notice of discharge, and told Cantu, according tothe latter's testimony, that Haggerty had demanded the discharge oncontract grounds, but the contract had never been enforced before,and Haggerty was raising the contract issue at this time in order to"get back at" Cesario.There was no testimony as to any of the fore-going by Ziak.He was recuperating from an illness at the time of thehearing, and was not calledas a witness.At the union meeting on December 12, Haggerty announced that hehad takencareof the "Zink matter" involving Ziak's hire of a mansent by Cesario.Haggerty stated, according to the testimony of bothCesario and Cantu, that he had had Cantu, whom he identified asCesario's nephew, replaced by a driver who had been laid off by an-5 Prior to May 1,1963, the contract provided that, when hiring additional men, anemployer would refer to a list of unemployed men maintained by the Union,and wouldgive preference to men on the list who had been laid off by that employer within theprevious year.After May 1, this provision was changed to read that preference wouldbe given to unemployed drivers laid off within 2 years by any employer party to thecontract.The record indicates that,prior to this change, the contract provision hadnot been enforced.Although the Union,in September 1963, sent a letter to all em-ployers in the unit indicating its intention of enforcing the new clause,the record indicatesthat in a number of instances the employers hired new employees who were not on aunion laid-off list. J. ZIAK & SONS, INC.385other dairy.Haggerty also urged at this meeting that the sum whichhad been agreed upon for Cesario's pension be reduced, claiming thatCesario had arranged preferential pension treatment for himself dur-ing a period when Haggerty was ill.The Trial Examiner found that the Respondent Employer unlaw-fully discharged Cantu, and that the Respondent Union unlawfullycaused the discharge.The Respondent Union has excepted to theTrial Examiner's findings that were based upon testimony of Cantuand Cesario as to what Lanny Ziak said he had been told by Haggerty,on the ground that such evidence was inadmissible hearsay.6This testimony, which is clearly not hearsay as to the reasons thatZiak gave Cantu for discharging him, establishes Ziak's unlawfulreason for the discharge.Thus, Ziak admitted to Cantu that he wasdischarging Cantu because Haggerty demanded it, that he recognizedHaggerty's reliance on the contract as a pretext, and that he was awarethat the real reason was Haggerty's animosity toward Cesario.Wefind, therefore, in agreement with the Trial Examiner, that the Re-spondent Employer has, by this discharge, violated Section 8 (a) (3)and (1) of the Act.We find further, without relying on the testimony in question re-garding the allegations against the Union, that there is sufficient in-dependent competent evidence to show that Haggerty demandedZiak's discharge of Cantu for unlawful reasons?The facts showthat, at the time of the events herein, Haggerty was facing a challengein the upcoming election from Sherman, one of the dissident group;that all of the dissidents who had written the letter publicizing Hag-gerty's alleged misuse of union funds had been formally charged withviolation of the Union's bylaws; and that Cesario, who had reportedat a union meeting the refusal of the trustees to sign Haggerty'sfinancial report, was the only one of those trustees seeking reelection.It appears, therefore, that all the known dissidents except Cesarioeither had had union charges filed against them or were not candidatesin the forthcoming election.Furthermore, the credited testimony ofCantu and Cesario shows that Haggerty, at the December 12 meeting,coupled his announcement about getting Cantu discharged with im-plications of nepotism by Cesario.Finally, the evidence establishesthat the contract provision asserted by Haggerty to require Cantu'sdischarge was not generally enforced.On the entire record, there-6 The Trial Examiner admitted this testimony into evidence"for all purposes" but withthe weight to be given it dependent upon "other competent evidence."?Local 776,IATSE(Film Editors)(Cascade Pictures of Calcfornia,Inc.),124 NLRB842, enfd.303 F.2d 513(C.A. 9), cert. denied 371 U.S. 826;5Wigmore,Evidence§ 1361(3d ed. 1940).789-730-66-vol. 152-26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDfore, we conclude that the real reason Haggerty demanded Cantu'sdischarge was to retaliate against Cesario, Cantu's supposed relative,who had long been a thorn in Haggerty's side in union matters andthat the contract provision assertedly relied on was a pretextual reasonfor the discharge.Accordingly, we find, in agreement with the Trial Examiner, thatHaggerty as an officer and agent of the Union, caused the RespondentEmployer to discharge Cantu in violation of Section 8 (a) (3) and (1)of the Act, and that the Union thereby violated Section 8 (b) (2) and(1) (A) of the Act.'ORDERA. Pursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts as itsOrder, in Case No. 13-CA-6056, the Order recommended by the TrialExaminer, and orders that Respondent J. Ziak & Sons, Inc., Chicago,Illinois, its officers, agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order, with the fol-lowing modification :Add the following paragraph immediately following subparagraphA, 2, (a), renumbering the subsequent subparagraphs accordingly:"(b)Notify Al Cantu if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces." IB. Pursuant to Section 10 (c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders, inCase No. 13-CB-1573, that Respondent Milk Drivers' Union, Local753, International Brotherhood of Teamsters, Chauffeurs, Warehouse-inen & Helpers of America, its officers, agents, and representatives,shall :1.Cease and desist from :(a)Causing or attempting to cause Respondent J. Ziak & Sons,Inc., its officers, agents, successors, and assigns, to discriminate againstemployees in violation of Section 8(a) (3) and (1) of the Act.8In view of our disposition of this issue,we make no finding as to whether a demandfor Cantu's discharge, if actually made pursuant to the contract, would, under the cir-cumstances of this case, be lawful9 The following paragraph is to be added to Appendix A, immediately below the signa-ture line:NoTs -we will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces. J. ZIAK & SONS, INC.387(b) In any like or related manner restraining or coercing employeesof Respondent J. Ziak & Sons, Inc., in the exercise of rights guaranteedin Section 7 of the Act, except to the extent authorized in Section8 (a) (3) of the Act, as amended.2.Take the following affirmative action which will effectuate thepurposes of the Act:(a)Notify J. Ziak & Sons, Inc., in writing, that it withdraws allobjection to the employment of Al Cantu, with copy to Al Cantu in-dividually, and that it requests J. Ziak & Sons, Inc., to offer him im-mediate and full reinstatement to his former or substantially equiv-alent employment.(b)Post in the Respondent Union's business offices and meetinghalls, copies of the attached notice marked "Appendix B." 10Copiesof said notice, to be furnished by the Regional Director for Region 13,shall, after being duly signed by an authorized representative of theRespondent Union, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by the Re-spondent Union to insure that said notices are not altered, defaced, orcovered by any other material.(c)Furnish to the Regional Director signed copies of the aforesaidnotice for posting by J. Ziak & Sons, Inc., if willing, in places wherenotices to employees are customarily posted.Copies of said notice, tobe furnished by the Regional Director, shall, after being signed by theRespondent Union, as indicated, be forthwith returned to the RegionalDirector for disposition by him.(d)Notify said Regional Director, in writing, within 10 days fromthe date of this Decision, what steps have been taken in complianceherewith.-3.In addition, the Respondent Union shall take the following af-firmative action designed to effectuate the purposes of the Act :Jointly and severally with J. Ziak & Sons, Inc., make Al Cantuwhole for any loss of pay he may have suffered by reason of the dis-crimination against him in the manner set forth in the section of theTrial Examiner's Decision entitled "The Remedy."It is further ordered that the complaint in Cases Nos. 13-CB-1540and 13-CB-1547 be, and it hereby is, dismissed.loIn the event that the Board's Order is enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of Appeals, Enforcing anOrder" shall be substituted for the words"a Decision and Order " 388DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL MEMBERS OF MILK DRIVERS' UNION, LOCAL 753, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREIIOUSE-MEN & HELPERS OF AMERICA, AND TO ALL EMPLOYEES OF J. ZIAK &SONS, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause J. Ziak & Sons, Inc.,to discriminate against its employees in violation of Section8 (a) (3) and (1) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of J. Ziak & Sons, Inc., in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extent authorizedin Section 8 (a) (3) of the Act, as amended.WE WILL notify J. Ziak & Sons, Inc., in writing, and furnishcopies of such notification to Al Cantu, that we have no objectionto his employment by said Employer, and that we request saidEmployer to offer him immediate and full reinstatement to hisformer or substantially equivalent employment.WE WILL jointly and severally with J. Ziak & Sons, Inc., makewhole Al Cantu for any loss of pay he may have suffered becauseof the discrimination against him.MILK DRIVERS' UNION, LOCAL 753, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 881 U.S. Courthouse and Federal Office Building, 219 SouthDearborn Street, Chicago, Illinois, Telephone No. 828-7572, if theyhave any questions concerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUponcharges of unfair labor practicesfiled by Peter J.Farrell and Irving Shermanon October 14 and 21, 1963, againstMilk Drivers' Union, Local 753,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,herein J. ZIAK & SONS, INC.389called the Respondent Union,' the General Counsel of the National Labor RelationsBoard issued a consolidated complaint and notice of hearing dated January 28, 1964.Upon charges of unfair labor practices filed by Al Cantu against J. Ziak & Sons,Inc., herein called Respondent Company, and the Respondent Union on December 2,1963, the General Counsel issued a consolidated complaint and notice of hearing onJanuary 31, 1964.Answers denying the commission of any unfair labor practiceswere filed by all Respondents and all of the cases were heard before Trial ExaminerGeorge J. Bott in a consolidated hearing at Chicago, Illinois, on March 31 andApril 1, 2, 3, and 9, 1964. The General Counsel, Respondent Union, and RespondentCompany were represented at the hearing. Subsequent to the hearing the RespondentUnion and General Counsel filed briefs which I have considered.Upon the entire record 2 in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE JURISDICTION OF THE BOARDRueter'sDairy and Hawthorn-Mellody Farms Dairy, during the calendar year1963, each had a gross volume of retailsales in excessof $500,000 and each purchasedgoods valuedin excessof $50,000 from points outside the State of Illinois.J.Ziak & Sons,Inc., is engagedin the sale and distribution of milk at wholesalefrom its terminal in Chicago,Illinois.During the year prior to the issuance of thecomplaint, Respondent Ziak sold and distributed from said terminal products valuedin excess of $1 million,of which products valued in excess of $50,000 were shippedto States other than the Stateof Illinois.I find that Rueter's Dairy, Hawthorn-Mellody Farms Dairy, and RespondentCompany are employers engagedin commercewithin themeaning ofSection 2(6)and (7) of the Act.IT.THELABOR ORGANIZATION INVOLVEDMilk Drivers' Union, Local 753, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America is a labor organization within the mean-ing of Section 2(5) of the Act.IH.THE UNFAIR LABOR PRACTICESA. Short statement of the issuesIt is General Counsel's contention that a common thread of dissident union activityruns through the Farrell, Sherman, and Cantu cases and that there existed within theUnion a group of members who questioned and criticized the official policies of theUnion and Thomas J. Haggerty, its secretary-treasurer.Briefly, he contends that theUnion, principally by Haggerty, engaged in conduct designed to smother dissentwithin the Union and that this conduct took the form of threats directed to eight men,including Farrell and Sherman, who had signed an anti-Haggerty letter to the press,and an attempt to cause the discharge of Sherman In addition, he claims that theUnion caused the discharge of Al Cantu because he was suspected to be the friendor relative of another dissident spokesman.In short, it is the Union's position that in Cantu's case the Union was engaged inlegally protected conduct in trying to protect employment opportunities of personswith greatest service in the industry pursuant to a legal contract provision; that noattempt was made to cause the discharge of Sherman and even if it had it would nothave been discriminatory in the circumstances; and that no threats violative of theAct were made against the eight letterwriters, including Farrell and Sherman.B.Farrell's case1.Farrell's activitiesThe complaint alleged that on or about October 10 and 17, 1963, and on otheroccasions, Respondent Haggerty, the Union's secretary-treasurer, at meetings of themembers of Respondent Union, threatened Peter Farrell, an employee of Rueter'sDairy, with economic, financial, and bodily harm because of his activities on behalfof and in support of a dissident faction of Respondent Union all in violation ofSection 8 (b) (1) (A) of the Act.1 Sherman's charge was amended on October 30, 1963, to add Haggerty as a Respondent.2Respondent Union's motion to correct record and General Counsel's are hereby granted. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarrell has been aunionmember for more than 10 years.He testified withoutcontradictionthat he attended a contract ratification meeting in 1961 but was unableto vote becausethe door to the room in which the vote was taken was locked. At thenext meetingof the Union he was recognized by the chair and inquired why the doorwas locked at the earlier meeting and why ". . . we were not allowed to vote ...."Peter Hoban was president of the Union at the time and chairman of the meeting.Hoban told Farrell he was out of order, but Farrell insisted that he wanted anexplanation.President Hoban had no chance to explain for at that very moment hehad a heart attack and died.As Hoban suddenly collapsed, Haggerty jumped to hisfeet and ". . . screamed ... at the top of his voice ..." to Farrell "... you see whatyou did, you started to do this and you finally accomplished it, you killed Pete." 3In June 1962, Farrell, Sherman, and other members of the Union prepared, signed,and sent aletter to 13 news agencies.The letter referred to certain allegedly improperconduct of Secretary-Treasurer Haggerty in making a political contribution andcriticisedthe news media for failure to accurately and fully report the union meetingat which the political contribution was discussed.The letter was clearly anti-Haggertyfor the allegedinaccuracies and omissionscomplained of would reflect adversely onhim, if true.During the July 1962 meeting of the Union, Haggerty read the letter, including thenames of thesigners, tothemembers.Farrell testified without contradiction thatHaggerty told the membership that he.had received another poison penletter ..." and referred to Farrell as that "... South-side Steward that stood herewhen our late Peter Hoban died ......He was also critical of Sherman.Farrell testified that he had a conversation with Haggerty in the Rueter's Dairyparking lot sometime in February 1963, at whichtimeHaggerty accused him of lyingto him.Farrell explained to Haggerty that he was not coming around to Haggerty's"way of thinking" but was only "needling"Haggerty when he told him earlier thatHaggerty had done a good job ata union meeting.Farrell said that Haggerty said,"Well listen, brother, you are traveling the wrong road and if you don't stay awayfrom these guys, one of these days, I mightruinyou financially."The letter to the press ofJune1962, signed by Farrell, Sherman, and six others,was raised by someone in other meetings after July 1962. Farrell testified that somemember would arise and inquire about what had been done ". . . with those guys thatsigned the letter."He said Haggerty's reply was always the same-"Don't worry,they willget theirs."2.The union meetings of October 10 and 17, 1963Itwas at the October 10 and 17 meetings of the Union at which the threats utteredwithin the Section 10(b) period are alleged to have occurred. It appears that onOctober 2, 1963, charges of having violated article 16, section (d), paragraphs 5 and8, of the Union's bylaws, which deal with abuse of union officers and reporting privateunion business to outsiders, were filed against the eight men who had signed the June1962 letter.During the October 10, 1963, meeting Haggerty made reference to the eight letter-writers and to Farrell specifically.Haggerty's references were in the context of hisreport about an incident involving Farrell and another union member which pre-cipitated a demonstration by the membership which was described by various wit-nesses as an "uproar" or "turmoil" in which the members were "very disturbed" or"excited" and "shouting and hollering" occurred.There is some dispute about whatactually happened and specific denials by Haggerty and other witnesses for Respond-ent Union that illegal threats were made.Farrell was a route salesman for Rueter's Dairy and also the union steward. Some-time in early fall of 1963 he was on leave as a driver and had applied for sick benefitsunder the contract.He continued to work at the time as a police officer in Home-town, a Chicago suburb, and arrested a union member for a traffic violation.Allwitnesses were in substantial agreement that at the October 10 meeting Haggerty"Carmen Cesarlo, business agentand uniontrustee atthe time andwho figuresprominently inCantu'sdischarge case, corroboratedFarrell.He said Haggertysaid ". . . they killed him Now they are satisfied "He also recalled the then vicepresidentof the Union, Al Krueger, now dead, saying, "This group has to be destroyed "Evidence of this nature relating to circumstances which occurred prior to the 6-monthperiod of limitations (Section 10(b) of the Act) was offered and allowed in evidence to"shed light on the true character of matters occurring within the limitation period.11Local Lodge No 1424, InternationalAssociationofMachinists, AFL-CIO;et at.(BryanManu factui ing Co ) v. N L.R B,362 U S 411, 416. J. ZIAK & SONS, INC.391told the members about Farrell arresting Vickers.Haggerty related that he had beentelephoned at an early hour to assist Vickers and that he sentsomeone topost bailfor him.As indicated, it is clear that some sort of commotion or "uproar" began andit is also clear from the testimony of the witnesses that there were many shouts of"throw him out," or "throw them out," and that president McNulty, chairman of themeeting, had to restore order.With respect to illegal threats, however, the testimonyis substantially as follows:Farrell testified that Haggerty opened his speech by referring to Farrell as "one ofour mislead South-side stewards . . ." who while on sick leave, drawing sick pay,stopped one of the members of the Union and gave him a ticket.According toFarrell, Haggerty in relating the details of the incident, said that Farrell wasa ". . . nogood bastard" and a "dirty son of a bitch, who sits and takes our money while beingon sick leave, hurt a fellow member."Haggerty said that Farrell was the same personwho was on the rostrum when Peter Hoban, former president, died, and the ". . . sameguy that signed these letters."Farrell testified that Haggerty then stated that "thisguy is goingto get his one of these days."He added that Haggerty also said that 10minutes afterFarrell telephoned him he went to Rueter's Dairy Company and toldFred Rueter that Farrell was through.Alfred Hughes testified that Haggerty told the members about Farrell arrestingVickers and described Farrell in the choice language set forth above.He said thatHaggerty pointed out that "these are the type of people we have as steward ... andthe kind of people we have in the organization" and added that he ". . . wasgoing totake careof him."Haggerty also said, according to Hughes, that Farrell was one ofthose who signed the letter to the press and that ". . . we have our ways of taking careof those fellows too."He told the men to ". . . watch these men ... watch everyoneof them ..." for they would be taken care of.Frank Urso said Haggerty used "vulgar" language in describing Farrell in hisaccount of the arrest and said that ". . . eventually he would get to him ... in duetime."Haggerty then got on the subject of the letterwriters and it was this discussion,according to Urso, that triggered the commotion and the frenzied shouting of "throwhim out of the hall."Ben Rosenberg attended both the October 10 and 17 meetings.He recalled Hag-gerty's talk about Vicker's arrest and described the epithets Haggerty used in referringto Farrell.He said Haggerty stated that ". . . we will get this guy." Farrell's partici-pation in the letterwriting was also mentioned by Haggerty.According to Rosenberg,Haggerty said essentially the same thing at the October 17 meeting but he did notrecall whether the letterwriters were mentioned then.Irving Sherman testified that Haggerty called Farrella "... little sonof a bitch."Haggerty said that Farrell was on sick leave and he "would take care of him later."Haggerty also referred to the letterwriters and said he "... would take care of thegroup" that had signed the letter.A dozen or so Respondent Union witnesses testified that no threats of any kindwere made at the meetings.Most of them were also sure that there was no profanityused, or at least that they heard none.Although they were unanimous in describing"turmoil," "uproar," "excitement," "hollering" and "shouting," "hoarseness" of voice,and a spontaneoussurge of aroused members to their feet during Haggerty's speech,all gave theimpressionat the hearing that they themselves were calm, objective, anddispassionate through it all.4Union President William McNulty presided at the October meetings.He saidthat after Haggerty finished talking about Farrell there were shouts of "throw himout" and a "lot of commotion."He admitted that there was some profanity used.He also stated that "the letter" had been read, that the Farrellarrest andthe letter-writing were being discussed at the same time, and "that is when the holleringstarted."Most of the union witnesses testified that McNulty restored order and told themeeting that no one was going to be thrown out of the hall while he was president.McNulty said he told the members that there were other ways of handling a situa-tion such as had arisen.He said everyone had guaranteed rights and a right to bepresent and talk.He wanted order, he said, and insisted on it.He concluded that,"That was about the sum and substance of it, briefly."McNulty, asked if he recalled what Haggerty said to the membership after orderwas restored,said"Haggerty just about verified what I said to the extent that wasno way to handle it."He said Haggerty was referring to the bylaws and so was he.AThe unlikelihoodof so muchicy,detached,and dispassionateobservation duringthe "turmoil" Is apparent, and I have taken it into consideration in considering thetestimony of all witnesses for all sides. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDMcNulty denied that Haggerty threatened Farrell, Sherman, or the letterwriterswith bodily harm, economic harm, or financial harm.He specifically denied thatHaggerty told the meeting that he had asked Rueter's Dairy to fire Farrell, that he"would take care of" either man or "get" them.Charles Cunningham said everyone was "screaming and hollering" to "throw themember off sick leave payment," but they did not "threaten to hurt him."McNultyrestored order and Cunningham could remember little else except that there was noprofanity in his view.Francis X. Gorny said the men were "incensed" after Haggerty's talk.He saidthe word "suspend" was not used, but he heard "throw him out."McNulty restoredorder, saying no one would be thrown out and there were "proper channels" for suchthings.Regarding Haggerty, he said, "I believe he cooled off a little and ... (said)Brother McNulty was correct."Thomas Bugner, who Haggerty sent to Hometown to post a bond for Vickersrelease, said there was "quite a rumble" after Haggerty's talk and a "bunch of fellowshollered throw him out and stuff like that."Order was restored by McNulty whotold the membership that ". . . we have regular parliamentary procedures."He tes-tified that Haggerty said nothing after the meeting was quieted by McNulty. Bugnertestified that he "heard" no profanity.He denied that Haggerty said anything abouttelephoning Farrell's employer or that there were any threats directed to Farrell orSherman.He specifically denied that Haggerty threatened to "take care" or "get"anyoneEdward Horan testified that the meeting turned into a "turmoil" after Haggerty'sreport about Farrell and that the members wanted those "members thrown out thatwere causing this dissension."McNulty said no one would be thrown out of theunion hall while he was president, and later Haggerty said "things would be takencare of in the proper way," according to the witness.Horan "heard" no profanity.He denied that Haggerty said he had asked for Farrell's discharge or threatened him,Sherman, or the eight letterwriters in any way.Ed Rummery denied that Haggerty made any threats to Farrell or Sherman andspecifically denied that Haggerty said he had attempted to get Farrell discharged.His testimony about Haggerty's narration of Farrell's conduct as police officer-unionmember was essentially the same as the Respondent Union witnesses but he added aninteresting note about the atmosphere of the meeting.He said, "It was a verycrowded meeting.Elections were not too far off. There was a lot of interest. Therewas a lot of varying controversial things in the newspaper about that time whichalways stimulates attendance at meetings."Lotus Dalitto said "everybody in the hall jumped up" in an uproar after theyheard from Haggerty about Farrell, but McNulty restored order and ". . . said therewere proper procedures if the man had violated any of the union laws or by-laws orcontract, that it would be done in the justifiable way through the union executiveboard and so forth."About the use of profanity, he admitted he couldn't say in a"mess like that" who had and had not sworn.He also denied threats by Haggertyand specifically that Haggerty said anything about getting Farrell fired.Dalittorecalled that the eight letterwriters were were also mentioned by Haggerty that night.PatiickMcDermott remembered that there was "quite an uproar" and the mengot "pretty hot" after Haggerty's report. Some said "throw him out," but he did notrecall the statement, "suspend him."McNulty restored order and said "this wouldbe handled in our democratic union way."He did not recall the bylaws being men-tioned.After McNulty finished Haggerty spoke, and, according to McDermott, hesaid the same thing McNulty said, "That they would be dealt with in the unionmanner." The witness denied specifically that Haggerty had mentioned Farrell'semployer or job and denied the existence of any threats to Farrell. Sherman, or theletterwriters.He recalled that the latter were mentioned, howeverWilliam Dunham testified that the members were "highly disturbed" after Hag-gerty's talk and that some men ". . . were hollering throw him out of the hall andother suspend him, and throw him out altogether."When order was restored, Hag-gerty said "about the same" as McNulty, he said, and used the phrase "proper proce-dures "Dunham did not recall the word "charges" beine used.He rememberedthat the letterwriters were mentioned and Haggerty said, "We have our way of tak-ing care of them."He added the interesting commentary that "there was one meet-ing where Tom Haggerty used profanity for the first time in his life that I everheard him, at a meeting."He recalled the epithets used, as described earlier, butcould not recall at which meeting they were uttered or to whom they were directed.William Boyce said Haggerty used no profanity, and he also denied that he madeany threats to Farrell or ShermanHe testified that McNulty, in bringing the meet-ing back to order, told the body that the Union, ". . . being a democratic organiza- J. ZIAK & SONS, INC.393tion,would be run accordingto unionby-laws.And ... the man would go throughthe proper channel of being expelled or whatever is necessary," if there had been aviolation of the bylaws.Boyce said Haggerty "reaffirmed" this position, "usingprobably different words," which he could not remember, however.He specificallydenied that Haggerty said he had Farrell fired or that he was going to "take care of"or "get" him.Under cross-examinationhe added that McNulty, when he regainedorder, said, "as he always has ... there will be no violence or uncontrolled mob rule."Although witness John Misiera said that the "members got kind of upset and kindof shouted to have this man thrown out, suspend him ...... he added that McNultysaid no onewould be thrown out of the hall while he was running the meeting andthat ". . . any procedure to be taken ... would be done in the regular way as far asbringing up charges and appearing before the Board."Under cross-examination hesaidhe was not sure the word "charges" was used at the meeting.William Stiska went to both the October 10 and 17 meetings.Most importantlyhe contributed the fact that the October 17 meeting was quiet and orderly and thatalthough the letterwriters were again mentioned by Haggerty, nothing untowardhappened.With respect to the October 10 meeting, he said that McNulty in quiet-ing the members announced that ". . .no one is goingto be expelled out of thismeeting, unlesshe has a fair trial before the executive Board, and (that) ... nothingisgoing tobe done until proper charges are brought."He recalled little of whatHaggerty said in the field of threats, but stated that "about the only thing I canremember is that fellows like that should be taken care of and he is going to do theutmost in his power to take care of him." The witness added that he was positivethat Haggerty did not say that he was going to take care of Farrell, personally.Anthony Christiano is presently recording secretary of the Union.He was atthe October 10 meeting but he said he could not remember Haggerty's "exact words."The substance of Haggerty's remarks, however, was that Haggerty ". . . thought someaction should be taken or words to that effect."After the men "busted out," asChristiano described it,McNulty got order and in doing so stated that "... if anyaction was going to be taken, it was gomg to be taken in a procedural way . . . , andnobody was going to be thrown out or no bodily harm was to be passed on to anyone."Christiano "thought" the word "charges" was mentioned by McNulty, but he wasnot sure.Haggerty, according to the witness, said he was in accord with McNultyand ". . . specifically stated that there would be no bodily harm or no one is going tobe pushed around ... that these things would be handled in the right procedure orthe right manner or through channels, through the executive board, or somethingon that order."Respondent Thomas J. Haggerty in his testimony stated that he reported theFarrell incident to the membership in October 1963.He denied that he said thathe would "take care of" Farrell later; that he would take care of the group that hadsigned the letter or that they "would be taken care of", that, in reference to Farrell,we will "get" this guy, that he would "get his and they will get theirs"; that theywould be "gotten to in due time"; that "we have our ways of taking care of thosefellows"; that "just watch these men ... watch every one of them ....," and theywould be "taken care of"; and that he would "take care of the letter writers, includingJoe Farrell."He also denied that he threatened Farrell or Sherman with economic,bodily, or financial harm.Haggerty stated that what he did say at the meeting was,"That the board, as a regular routine position, proceeds and that if they done some-thing that was in violation of the rules of the organization, they would be dealt withby the executive board."He alsorecalledsaying about Farrell that ". . . he wouldlive up to the rules the same as everybody else ... that if he was well enough towork 8 and 10 hours as a policeman while he is on our sick benefits, then he waswell enough to go back to work and he wouldn't be entitled to the benefits." This, hesaid, was allhe said that could be construed as a threat of financial harm.Farrell had testified that Haggerty had told him in a conversation in February1963 that he would ". . .ruinhim financially" if he did not stay away from certainunnamed persons.Haggerty said he did not say it, as far as he could recall.Hedid not recallspeakingwith Farrellat all inthe Rueter's Dairy parking lot as Farrellhad testified, but he admitted it was a possibility.The witness also said that he mayhave used profanity at the October10 meetingbut not in reference to Farrell.Hestated thathe reservesthe language attributed to him by earlier witnesses for"dealers" only,not members.3.Concludingfindings regardingthreats to FarrellMy reconstructionof the meetingof October 10, 1963, is as follows, and with oneimportantexception;namely, Haggerty's assertedtelephone call to Farrell's employertestifiedto by Farrell,I resolve theimportantconflictsin the testimony in favor ofFarrell and other General Counselwitnesses for the reasons given. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDHaggerty was noticeably agitated and aroused at the October 10 meeting and hisemotional appeal was motivated in large measure by Farrell's participation withSherman and others in the critical letter to the newspaper.Many witnesses, includ-ing Union President McNulty, mentioned Haggerty's reference to the letterwriters inthe context of Haggerty's diatribe against Farrell, supposedly because he had givena traffic ticket to a union driverOne witness said Haggerty was angry, anotherindicated his voice was hoarse, and all witnesses agreed that an "uproar" took place.Haggerty's appeal precipitated the uproar, and his reference to the letterwriters isevidence from which I infer it was designedly done.Haggerty insulted and reviled Farrell.McNulty said there was some swearing andanother union witness said dirty language was used by Haggerty eight times I find,contrary to Haggerty and contrary to the testimony of others who denied it, thatHaggerty called Farrell the names Farrell said he did, and I find that this coupledwith the letter reference was also designed to arouse the members against the dis-senters atan opportune time before the election of officers.5Farrell's arrest ofVickers was a convenient pretext. I was also impressed by Farrell's demeanor whentestifying about Haggerty's insulting references to him and completely unimpressedwhen Haggerty said he couldn't recall calling Farrell a filthy name.The insult hadalmost indelibly impressed Farrell and he recounted the attack with apparent sincereemotion and as if it happened yesterday.Haggerty's statement that he reserves pro-fanity for dealers only was incredible. Ironically, one union witness testified thatemployers are not mentioned at union meetings, which statement was fantastic in thelight of the testimony in the Cantu case,infra,about Capitol and other dairies beingdiscussed at meetings.There remains the important question, however, of whether Haggerty threatenedbodily, economic, and financial harm to Farrell as alleged, because all parties agreethat even the intense use of profanity against an employee is not an unfair laborpractice in itself.I find that Haggerty did realistically threaten Farrell and otherswith reprisals, either bodily or financial or both, within the real meaning of thoseterms, when the whole context of the meeting and the Farrell activities are con-sidered.In the first place, the audience reacted violently.Recall that Haggerty hadtied an event (the arrest of a brother member) that would bring natural disapprovalof Farrell, to Farrell as a dissident letterwriter, and did it with an appeal to passionby a personal attack on Farrell and a reference to his presence at President Hoban'sdeath.Haggerty must be held responsible for the violent reaction he aroused, andviolent it was, for a number of witnesses testified that not only were there cries of"throw them out," but that McNulty said no one would bethrown out of the hall,and, indeed, as one witness said, there would be nobodily harmas long as he waspresident.Violence was in the air, the mood was dangerous, but a strong chairmantook control.Haggerty's talk, however, and the response and mood of the audience,which he carefully cultured, implicitly contained a threat of bodily or financial harm.Haggerty, as will be seen later in Cantu's case, also enforces contracts againstemployers, and the loss of Farrell's membership could mean loss of employmentunder the agreement. In any event, at least as far as Farrell was concerned, Hag-gerty's attack must have forcefully reminded him of Haggerty's earlier threat to"ruinhim financially" if he stayed with the wrong crowd, a threat which I findHaggerty made.The argument that all Haggerty was doing at the meeting was objectivelyrecount-ing the dereliction of a union member with a reminder of the parliamentary pro-cedures available to anyone who wanted to use them, I reject as unreal and almostabsurd.In the first place, no witness was able to say positively that charges werementioned by anyone.Although such procedure may have been in McNulty's mindwhen he assumed the chair, I do not believe the bareboned account of Haggerty andthe other Respondent Union witnesses that Haggerty was "in accord with" or "agreedwith"McNulty.e In any event, the damage had been done; Farrell and others hadbeen coerced and restrained, and Haggerty's mere going along with McNulty's indica-tion of "procedural" relief could not so easily undo it.I find specifically that Haggerty stated on October 10, 1963, in reference to Far-rell and others, that he was "going to get him"; that "this guy is going to get his";that he was "going to take care of him"; that he had "ways of taking care of thesefellows"; to "watch these men ... watch everyone"; that he would "get to him intime"; that "we will get this guy"; that he would "take care of him later." I findthat these somewhat obscure remarks, taken in the whole context of the union5Union witness Rummery, as set forth earlier, said it was a crowded meeting becausethere was much interest and elections were not far off.9 Thomas Bugner, witness for the Union, testified that Haggerty said nothing afterMcNultyrestored order. J. ZIAK & SONS, INC.395meeting and Farrell's dissident activities known to Haggerty, were intended as andwere reasonably understood to be pronouncements of dire consequences.As such,they were threats of bodily, economic, and financial harm, as alleged.I find, however, contrary to Farrell's testimony, that Haggerty did not state at theOctober 10 meeting that he visited Rueter's Dairy where Farrell was employed andtold Fred Rueter that Farrell was "through."This statement does not appear in theaffidavit Farrell gave the Board shortly after the October 10 meeting, it was deniedby Respondent Union witnesses and no other witness corroborated Farrell.The record is unclear about the October 17, 1963, meeting.There is some evi-dence that Haggerty again mentioned the letterwriters, but the evidence of threatsisnot substantial enough to warrant a finding that Haggerty threatened bodily,economic, or financial harm to anyone at this meeting. I find, therefore, that thecomplaint is not borne out in this respect.C. Sherman's case1.The factsThe complaint in Sherman's case also alleges that Respondent Haggerty threatenedIrving Sherman at union meetings with economic, financial, and bodily harm becauseof his activities in support of a dissident faction of the Union and, in addition, thatRespondent Haggerty attempted to cause Hawthorn-Mellody Farms Dairy to dis--charge Sherman because of his activities on behalf of the dissident faction.Irving Sherman, a member of the Union for 35 years and a steward at his barnfor 18 years, had been a long-time friend and political ally of Respondent Haggertywhen he participated in writing and dispatching the letter to the news media mention-ingHaggerty, described in Farrell's case.Sherman ran against Haggerty for the-office of secretary-treasurer in the December 1963 elections.Sherman testified credibly that in a meeting of the Union in 1961 he spoke outagainst the Union's policy of electing only officers as delegates to the InternationalUnion's convention.Sherman's account of the meeting, which is corroborated byCarmen Cesario, is uncontradicted. Sometime in May 1962 Cesario refused to signa report to the International Union in his capacity as union trustee because ofasserted financial irregularities.Around the time of Cesario's action, Shermanwrote a letter about union business to the local press.The letter was not printed,but Haggerty obtained a copy of it and read it at a union meeting. The letter wasunavailable at the hearing and there is no detail about it in the record. It clearlyquestioned union policy, however, because Haggerty accused Sherman of going"outside the local with stories... .He told Sherman that "it was a vicious bat-tle... .A union newspaper for June-July 1962, in evidence, contains an articlewritten by Haggerty in which he states that "Charges made in a letter sent to news-papers by Irv. Sherman, were read and refuted item by item by your secretary-treasurer"As set forth in greater detail in Farrell's case, Sherman composed and sent aletter to the newspapers with Farrell and others in June 1962, and the letter was readby Haggerty at the July meeting of the Union.Haggerty mentioned Sherman byname saying that Sherman not only added his name and address to the letter, buthad "the gall to put his telephone number down too."Haggerty accused Shermanof having slapped his cheek after he had turned it.Haggerty condemned all signersof the letter for "going outside the Union" to the press.The letter of June 1962, signed by Sherman, Farrell, and six others, was raisedat other meetings after July 1962.Haggerty told the members, as I have foundearlier, that the letterwriters would "get theirs."On October 2, 1963, long after theletterwas sent, charges were preferred by the Union's executive board against theletterwriters.On October 10, 1963, Haggerty made his vitriolic attack on Farrelland included in it references to the letterwritersIn late September or early October,Sherman announced his candidacy against Haggerty.Sometime in early October 1963, Sherman, in his capacity of steward, adviseddriver members of Local 753 not to go into ice trailers and cut ice because the workwas within the jurisdiction of the inside workers, members of another local.Thedriverswere held up in their work for a few minutes until the ice was cut byothers.Sherman understood and testified without contradiction that the workinvolved did belong to another bargaining unit.He said he had been so instructedby his business agent.Sometime in mid-October 1963, Haggerty telephoned John McVeigh, divisionmanager of Hawthorn-Mellody Farms Dairy.McVeigh testified to the contents ofHaggerty's call and one he made back to Haggerty a few minutes later.McVeigh wasnot sure when first examined about exactly what was said but after having his recol- 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDlection refreshed by an affidavit he had given the Board about the call was able totestify in greater detail.The substance of McVeigh's testimony including that portionof it given after he looked at his affidavit is as follows, and I credit it.McVeighsaidHaggerty telephoned him and after stating that he heard "the line had beenhung up ..... shouted over the phone and said, every time I say anythingabout Sherman, you take his part. I think you two are sleeping together . . inother words . . . when the line was tied up, I should have fired him, that is what hesaid . . . and he got mad and hung up the phone. ." 7McVeigh testified that heknew Haggerty was "hot" and added, "Listen, when Tom calls you up and saysthe hell with you, and bangs his phone, you know it is no way to leave him."Hetelephoned Haggerty back, therefore, and told him that the Sherman incident hadhappened weeks ago and there was nothing he could do about it.Haggerty toldMcVeigh that nobody had a right to stop the work and it was like calling an unauthor-ized strike.McVeigh repeated that the incident was stale and Haggerty told himnot to let it happen again.McVeigh testified that he was unaware of the stoppage of work when it hap-pened and had heard of it only through rumors.He also said his "superiors" didnot know about it.McVeigh at first testified that Haggerty did not tell him to dis-charge Sherman but under cross-examination said that Haggerty said that Sherman"should be fired for tieing up the line...He repeated the words "should be"under further questioning, but added that when Haggerty found out that the incidenthad happened weeks before, he cooled off and told McVeigh to warn Sherman thathe had better not do it again.McVeigh did so.His understanding of Haggerty'stelephone call, he concluded, was that if Sherman ever did it again Haggerty wouldexpect him to take "radical action "Haggerty recalled the conversation withMcVeigh about Sherman.His onlytestimony, however, was a simple denial that he asked McVeigh to discharge Sherman.2.Concluding findings regarding threats to Shermanand the attempt to cause his dischargeIhave found earlier in Farrell's case that Haggerty referred to the eight letter-writers, of which Sherman was one, and told the audience to "watch these men" andthat "they would be taken care of." In the context of the meeting, as describedabove, and for basically the same reasons as given in Farrell's case, I find that, inall reality,Haggerty's words were designed to instill a sense of forebodying and fearof future reprisals in the minds of the listeners and, as such, constituted threats ofbodily. economic, and financial harm. In addition, much like Haggerty's threat inFarrell's case, to "ruin (him) financially," Haggerty telephoned Sherman's employerin anger and told McVeigh to take drastic actions against Sherman if he repeated hisaction.This information was immediately communicated to Sherman and of itselfwas a threat of economic and financial harm because it was intended to be com-municated and its basis was clearly pretextual.Haggerty seized upon Sherman's alleged improper work stoppage as a pretextto show Sherman and others his extreme displeasure with Sherman's dissident activ-ities, including his campaign for Haggerty's office, and to cover an attempt to haveSherman discharged, presently or in the future, because of those dissident activities.The whole meaning of McVeigh's testimony, regardless of whether Haggerty said he"should have been" or "should be" fired, is that Haggerty was incensed and wantedreprisals against Sherman at some time.Haggerty's motive was discriminatory forthe pretense of protecting the Union against unauthorized strikes will not stand up.First, Sherman testified that he was interpreting the contract properly and followingunion policy, and no one testified that he was in error or in bad faith. The stoppageitselfwas insignificant and happened many weeks before Haggerty's call.McVeighinstinctively knew that if he as an employer discharged a man in those circumstances,his motives would be suspect, as indeed they would and he turned Haggerty's immedi-ate course for the moment, but he knew Haggerty expected radical action in thefuture if the opportunity presented itself.As a union officer, Haggerty's actionsand asserted motivations are unbelievable in the light of his long association andfriendship with Sherman.Even if Sherman were in error, normal response at most,it seems to me, would be a reprimand (after some sort of investigation) or removalas a steward, not the supreme penalty of loss of employment, and this at the requestof the Union and not the employer who, indeed, had not even known of the offense.Sherman's opposition to Haggerty is the only rational explanation of Haggerty'saction toward Sherman.7Haggertyalso accusedMcVeigh ofletting Sherman run the dairy,referring to Sher-man in terms more insultingthan those in Farrell's case. J. ZIAK & SONS, INC.397D. Legal analysis and conclusionsin Farrell's and Sherman's casesFarrell, Sherman, and the other letterwriters have in their cases the common threadof criticism of their representatives' conduct by reason of their letter to the press,and Farrell and Sherman had, in addition, antagonized Haggerty, an admitted unionagent,by other actions, statements, or conduct.Farrell, for example, according toHaggerty, associated with the wrong "guys" and traveled "the wrong road," andSherman ran for office against Haggerty.These activities were a type of dissidentprotest which are protected under Section 7 of the Act against employer or unionrestraint or coercion.8 I have found that Respondent Haggerty threatened Farrell,Sherman, and others with reprisals and attempted to cause Sherman's employer todiscriminate against him because of their activities on behalf of a dissident factionof the Union and in opposition to Haggerty. By such conduct Respondents Unionand Haggerty violated Section 8(b)(2) and (1) (A) of the Act.E. Al Cantu'scase1.The testimony about Cantu's hiring and firing and the reasons thereforIn early 1963, Carmen Cesario, then business agent and trustee of RespondentUnion, telephoned Lanny Ziak, officer of Respondent Company with which theUnion has a labor agreement on an association basis,9 and asked him whether heneeded any one to run vacation routes. Ziak told Cesario that he had "26 weeks ofwork only . . ." available and to send over the man he was interested in for aninterview.Ziak also told Cesario that "On the 14th of October, this man will bethrough."Cesario also testified, without contradiction, that Ziak said if the applicantproved competent and if Ziak "had the opportunity in September," the man wouldbe retained if work were available.Cesario did not know Cantu at the time hemade the telephone call for him but did so because his son, who was a friend ofCantu, had asked him to.10The above facts are not in dispute and it is also agreed that Cantu was hired byLanny Ziak on April 15, 1963, as a temporary employee on vacation routes. Cantuwas inexperienced as a milk driver.Cantu paid his regular initiation fee and dues to the Union within the time allowedand was initiated in July or August 1963.There is no question about him being amember in good standing at the time of his discharge.Cesario met Cantu for the first time in July 1963 when he visited the Ziak Dairyand talked with Cantu.Cantu testified that after Cesario left he was approached byUnion Steward Irving Pilarczyk who commented that he did not know that Cantuand Cesario were acquainted. Pilarczyk also spoke to Lanny Ziak and asked him ifCantu was a friend of Cesario.He said he was informed that he was.Cantu testified that he was called into Ziak's office a few days later and Ziak toldhim that the steward had asked him if he were aware that Cantu knew Cesario. Ziaksaid he told the steward that he knew it and that Cantu was Cesario's nephew inorder to see if that information, which was not a tact, got back to the Union.Cantu also testified without contradiction, and I credit him, that he had anothertalk with Ziak in July 1963, in which Ziak said he had a telephone call from Haggertywho told him, "Lanny, you're not too clean yourself hiring a nephew of yourex-business agent." 118Nu-Car Carriers, Inc.,88 NLRB 75, enfd. 189 F. 2d 756 (C.A.3) ; Roadway Express,Inc,108 NLRB 874, enfd. subnom, N.L.R B. v.InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local823, 227 F. 2d 439 (C.A. 10) ;Local 138,InternationalUnion of Operating Engineers, AFL-CIO (A. Crestone Com-pany),118 NLRB 669,enfd. 254 F. 2d 958(C.A.2) ; Falstaff Brewing Corporation,128NLRB294, 305, enfd.asmodified subnom.Brewers and MaltstersLocal UnionNo. 6,InternationalBrotherhood of Teamsters,Warehousemen and HelpersofAmerica v.N.L.R.B.,301 F. 2d 216 (C.A.8) ; Local UnionNo. 18, InternationalUnion of OperatingEngineers,AFL-CIO andits agent,George E. Miller (EarlD. Creager, Inc.),141 NLRB512;International Brotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, Local No. 38 and Elmer Davidson,its BusinessAgent (Al Johnson ConstructionCo.), 146 NLRB 1627;United SugarWorkers Union,Local 9, affiliatedwith Interna^tional Longshoremen's Association,AFL-CIO (American Sugar Company),146 NLRB 154.9AssociatedMilk Dealers.10 Lanny Ziakwas in Floridarecuperating from a heart attack at the time of thehearing inthis case.Hewas not calledas a witnessand no party sought to take hisdeposition."Although Cesarlo was a business agent at the time he helped Cantu get hired atZiak, he did not have the Ziak Dairy under his jurisdiction.Peter Smith had succeededCesario as businessagent for Ziak. 398DECISIONSOF NATIONALLABOR RELATIONS BOARDOn or about September 10, 1963, Cantu was told by Lanny Ziak that he wouldbe assigned to route 7 permanently.Route 7 was the route open to the last man hiredafter bidding, pursuant to terms of the contract, for other routes after 11 becamevacant.Cantu started on his new route and finally "took over" on or about Octo-ber 15, 1963, from one Ed Lanahan who had been riding with himCompany time-cards show that Cantu worked on route 11 through the week ending October 12,1963, and began working route 7 on or about October 14.On November 21, 1963, Lanny Ziak telephoned Cesario and asked to see him.The two met that day in a restaurant near the plant.Cesario testified that Ziakappeared upset and told him that Haggerty had visited him and told him to fire Cantu.Cesario asked Ziak for the reason and Ziak told him Haggerty wanted Cantu dis-charged on "two counts": first, because of article 2 12 of the contract, and second,because Cantu was Cesario's nephew.Cesario told Ziak that Cantu was not his nephew.He said Ziak could not under-stand why he had been asked to discharge Cantu since he had another driver who hehad hired shortly before Cantu and had not been asked to fire him.On November 23, 1963, Ziak told Cantu that Haggerty had demanded his dis-charge.Cantu testified that Ziak told him that ". . . Haggerty was using Article 2 ofthe contract to get me out" and that the article had never been enforced before.Ziak also stated that the contract was being enforced in this case by Haggerty inorder to "get back at Carmen...." Cantu was given a week's notice and dischargedon November 30, 1963. The Respondent Company admits that Cantu was dis-charged because the Union demanded it.13Irving Pilarczyk, steward at the Ziak barn, visited Lanny Ziak in December 1963at a hospital where Ziak was recovering from a heart attack. Ziak told him that hewas told to fire Cantu by Haggerty. Ziak said, according to Pilarczyk, ". . . it wasaccording to some Article in the contract that he was hired after May." The witnesssaid there was some reference in the conversation about Cantu being Cesario'snephew, but he later appeared to change this testimony by stating that Ziak "didn'tsay anything about Carmen Cesario, he said he just wanted Al Cantu fired "Cesario, Sherman, and others had been nominated for office at the Novemebr1963 meeting to run in the coming union election which was scheduled for December18.At the December12meetingof the Union, HaggertymentionedAl Cantu.According to Cesario, Haggerty said that "the previous business agent, ... Cesarioput a man to work at Ziak. I went to see Ziak and told him to fire the man ... andI replaced him with a man from Capitol Dairy." Cesario testified that Haggerty alsosaid that Al Cantu was Cesario's nephew.] 4Cantu also testified about the December 12 meeting and substantially corroboratedCesario.He said that Haggerty told the members that he had taken care of the "Ziakmatter" wherea man"had been hired that had beensentthere by Cesario."Hag-gerty also said, "Iguaranteeyou that thatman is notworking there any more, I sawto that ... I put one of the Capitol drivers in there."Haggerty also mentioned thesupposed relationship between Cantu and Cesario.Cantu, who was completely apoliticalas far as unionaffairs were concerned priorto his discharge, was campaigning for Cesario at the Hawthorn-Mellody ChicagoAvenue dairy in the middle of December 1963. Cantu testified that he was introducedtoUnion President William McNulty, who was also campaigning at the time, byPete Smith, businessagent.Cantu said that Smith told McNulty that Cantu was theman fired by Ziak and that Smith had mentioned it to McNulty before.McNultysaid, "Al, I want you to know that this is not the feeling of the Board. This is oneman's feeling.Haggerty did this.Nobody else. Just one man." Cantu said heunderstood and that McNulty commented that Haggerty was "vicious" or "somethinglike that."Secretary-Treasurer Haggerty testified in effect, that Cantu's assignment by Ziakto a permanentroute inSeptember or October 1963, at a time when there wereunemployed drivers in the unit, was a violation of contract which he brought toLanny Ziak's attention.Haggertysent oneGorski, an unemployed Capitol Dairy12 Article 2 Is set forth in full and discussed belowIn short,it requires employers torefer to the Union's list of unemployed drivers before hiringnew men.111 permitted some testimony and cross-examination of Cantu about his competency asan employee but this was for credibility purposes because Respondent Company would nothave discharged him when it did except for the request.There is nothing in Cantu'stestimony or anyone else's about his work that affects his credibility in my opinion14 Irving Sherman testified that Haggerty said he objected to the way Carmen Cesariohad taken care of a "cousin" of his by placing him at Ziak. T. ZIAK & SONS, INC.399driver with greater seniority, to Ziak and Ziak's compliance with the agreement byhiring Gorski may have resulted in Cantu's discharge, but Haggerty did not demandit,he said.The clause in the contract allegedly used to implement Cantu's discharge (orGorski's hire, as the Union would have it) is article 2.This article prior to May 1,1963, read as follows:The Employer agrees when hiring additional men to refer to the Union's listof unemployed men laid off by the Employer within a period of one year fromthe date of the vacancy and shall hire eligible men from such list in preferenceto others. It is further agreed that no man shall be entitled to have his nameon the eligible list who has been discharged for cause or who is incompetent inthat he is not physically able to perform his duties, has not had at least oneyear's continuous experience with an employer party to this contract or whohad an unsatisfactory performance record.After May 1, 1963, a new contract was executed, with article 2 now changed to read:The Employer agrees when hiring additional men to refer to the Union's listof unemployed men laid off by any Employer within a period of two years fromthe date of the vacancy, and shall hire eligible men, qualified for the job, fromsuch list in preference to others.The important significant change in the agreement, as far as the issues in thiscase are concerned, is the addition of the word "any" before the word "Employer"in the May 1, 1963, agreement. In other words, simply stated, prior to May 1, 1963,an employing company had to give preference to its own laid-off drivers, but afterMay 1, 1963, an employer had to give preference in hire to employees laid off byany employer in the Association.Sometime in September 1963, the Union's executive board decided to issue a letternotifying all employers of the language change in article 2.On or about September 9, 1963, Haggerty sent to all stewards and employers thefollowing letter which was posted in the dairies:In our current Union Contract, an addition to Article 2 reads as follows[At this point the letter sets out the relevant part of the new article 2 verbatimbut capitalizes the word "any" before "employer."]When any employer has a vacancy, before filling same, he shall contact theUnion office for members who are available for such openings.This protectsany member who is bumped where a job or a route is eliminated because ofseniority rating for two years in the re-hiring of employees.We hope, and it is MOST IMPORTANT, that this be strictly complied with... or other action to enforce same will be necessary.Very truly yours,MILK DRIVERS UNIONThomas J. HaggertySecy.-Treas.The record shows that a number of former Capitol Dairy wholesale drivers werein layoff status in October 1963.Haggerty first described his visit to Lanny Ziakon November 21, 1963, under adverse examination by the General Counsel. He saidhe asked Ziak to "live up to the contract ... (and) in accordance with Article 2 ...he should have some men who were dumped at Capitol Dairy in his employ inpreference to a new man."Haggerty said he asked Ziak if he had any new men inhis employ, but he also said that he had received a report earlier from BusinessAgent Smith (Smith did not testify) that "this man" (Cantu) had been hired.Hesaid he had told Smith at the time to do something about it.Haggerty found out,he said, about 2 or 3 weeks later, that Smith had done nothing despite the fact thatCapitol Dairy men with seniority were out of work, and that prompted his visit toZiak.At first Haggerty could not remember whether Cesario's name was mentionedin his talk with Ziak but then said he thought Ziak brought up the fact that Cesariohad brought "this particular individual" into employment.Haggerty then testifiedthat he knew that Cantu had been referred to Ziak by Cesario because BusinessAgent Smith had told him so.He denied, however, that he told Ziak to fire Cantubecause of his connection with Cesario.He also denied that Smith had told himZiak had hired Ralph Cherne as a new driver and said he never heard of the manbefore.Haggerty also touched on the Ziak meeting in his testimony as a witness for theRespondent Union.He said he told the members at a December 1963 meeting thathe had placed a Capitol driver at work at Ziak, but he denied that he told them 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had Cantu fired or said that he was Cesario's nephew.Haggerty stated, soit seems, because the testimony is unclear, that at an earlier meeting he had toldthemembers that BusinessAgent Smithhad informed him that a new man washired at Ziak and that he ordered Smith to "Take care of the situation,"because hehad Capitol men unemployed.He repeated this information at the Decembermeeting adding that when Smith had not "taken care of the situation within a month,then I informed Mr. Lanny Ziak he wasn't in compliance with the contract and thisCapitol man was entitled to get that employment."Under cross-examination Haggerty said that Business Agent Peter Smith hadtold him 30 days before he had his meeting with Lanny Ziak that Ziak Dairy hadhired a man"not in conformity with the contract";that Smith did not tell him whenthe man had been hired;that Smith told him the man had been doing vacation workand was then made a "steady employee"; that Smith knew that men were unem-ployed at Capitol because that dairy was also under his jurisdiction as business agent;that Haggerty got in touch with Ziak when he "heard that the Capitol man was notput on the job"; that Haggerty did not know when Cantu had been initiated into theUnion and it would have made no difference to him in the circumstances;that Hag-gerty did not know whether Cantu had been a "vacation man" before he was givensteady employment;thatHaggerty happened to be "visiting around the barn ..."as he visits"any other barn . . ." and while there asked Ziak if "Pete Smith had gothim to comply with the agreement";and that Ziak said"No," and nothing else wassaid except that the two might have discussed business conditions.Haggerty testified further that Lanny Ziak did not tell him that he would have tofire Cantu to get into compliance with the agreement,or tell him how long Cantuhad been employed;that when Haggerty brought article 2 of the contract to Ziak'sattention,Ziak "knew he was in violation";15 and that he learned about Cantu'sdischarge sometime later from Business Agent Smith but that Smith did not tell himwhat happened to Cantu.Haggerty said that Smith never told him when Cantu wasemployed but did mention that Carmen Cesario had recommended him.Al Cantu had testified that Haggerty, in the December 12, 1963, meeting, hadstated that he would entertain a motion from the floor to eliminate Carmen Cesario'spension and that ". . . he would see to it that Carmen would be kicked out of theunion without a pension."Haggerty denied that he had made such a statement butexplained that he did bring to the attention of the membership the fact thatCarmen Cesario, as well as another officer of the organization,were being givenpreferential treatment."President McNulty admitted to a conversation with Cantu at the Hawthorn-MellodyDairy just prior to the union election,but denied that Haggerty was mentioned inthe talk at all.He specifically denied that he told Cantu that his discharge was theaction of Haggerty only and not the Union's executive board.2.Hiring practices in the industry and the allegedUnion's list of unemployedIn anticipation of and in an attempt to refute Respondent Union'sdefense thatCantu lost his employment as a result of the Union's reliance on the May 1, 1963,agreement,which requires employers to hire from the Union's list of unemployed,General Counsel introduced evidence about employer hiring practices allegedly incon-sistentwith the agreement,and evidence purporting to show the nonexistence of aunion list.The ultimate purpose of this evidence was to demonstrate that Respond-ents' reliance on the contract in Cantu's case was pretextual.Irving Pilarczyk,union steward at Ziak, testified without contradiction that Ziakhired Ralph Cherne as a route driver in the spring of 1963 and that Cherne had notbeen a milk driver before hired.Pilarczyk reported to Business Agent Peter Smiththat Ziak had hired Cherne and Cantu, and Smith gave the new employees the usual30-day grace period before collecting their dues.Cherne was still working at thetime of the hearing.Lee Hinrichsen,vice president of Respondent Ziak, testified that his practice wasto hire drivers from a file of applicants,that said applicants might not be unem-ployed at the time and might actually be working for another dairy at the time.Carmen Cesario testified without contradiction that Lanny Ziak told him in theirNovember 21, 1963, conversation,precipitated by Haggerty's request to dischargeseLee Hinrichsen,officer of Respondent Ziak, testified that he had heard nothing aboutfiringCantu under article 2 of the contract before Haggerty visited Lanny Ziak onNovember 21. J. ZIAK & SONS, INC.401Cantu, that Cherne was also a new man and that he was Vice President Hinrichsen'sson-in-law.Ziak said that he never had called the Union for men and that none ofthe 11 drivers employed by him at the time had been referred by the Union.Sherman, steward at Hawthorn-Mellody, testified that within the last 2 or 3 yearstwo or three men were hired at his dairy but only one was referred by the Union.After the posting of the September 1963 letter from the Union, however, a laid-offCapitol driver was hired.James Farrell, steward at Rueter's Dairy, testified without contradiction that inthe 3 years he was steward, ending in December 1963, 20 or 30 drivers were hiredand only a few were union members.Carmen Cesario was a business agent and trustee until December 1963.He testi-fied without contradiction that 14 or 15 new members on an average were initiatedinto the Union each month all of whom had obtained employment in the industrybefore initiation.It also appears that at the November 1963 meeting about 17 newmen were initiated.Application cards in evidence also indicate that in Octoberand November 1963, shortly before Cantu's discharge was effected, the Unioninitiated about 23 new drivers, several of whom began work in October 1963.DuringOctober and November there were at least eight unemployed Capitol Dairy drivers.PatriciaHarte,Haggerty's secretary and office manager, testified that there werealways unemployed milk drivers actively seeking employment in the industry andthere was no time in 1963 when there was no list of unemployed, available milkdrivers.In regard to the existence of a union list of unemployed drivers as referred to inthe contract, Cesario testified that in a meeting of the Union's executive board inJune 1963, he suggested that, because of the new contract language, a list of unem-ployed drivers should be created.He said that in October he asked Patricia Hartefor the list and was told that she had none.Harte testified that there was and is a list of unemployed and that it is kept andmaintained by Donna Naughton, receptionist and switchboard operator at the unionoffice.The mechanics of creating the list, Harte said, are that unemployed drivers"report either to the office or through the business agent that he is available forworkThat he is out of workWe put this man's name and address and experienceon a piece of paper, which is kept at the switchboard."Harte said that she herself had received telephone calls from dairies who neededmen, from employees who wanted their names placed on the list, and from businessagents who had places for men. The list is kept informally on a letter-size piece ofpaper, and when it is full and a substantial number of names have been scratched offas having been employed, a new list is started and the old one destroyed. Sheidentified the list existing at the time of her testimony and it is in evidence.Hartesaid that the procedure she described had been in existence since July or August1963, but that she had essentially the same system on an "informal" basis prior tothat time.Her explanation was that prior to July or August 1963, the Union keptthe list "on its own" but that after that it was "an article of contract " She saidHaggerty told her to keep the list of all unemployed men looking for work becausethe new contract required a company to call the union office if it needed men. Beforethat time she said the list was kept as a "convenience." 163.Legal analysis, additional findings, and conclusions in Cantu's caseA union which has a valid hiring arrangement with an employer may cause thedischarge of an employee for securing his employment in violation of the agreementeven though the request to discharge and the discharge is for reasons other than thefailure to tender periodic dues and initiation fees 17 It may not, however, cause anemployee's discharge for some "other" reason, such as his activities on behalf of arival union or faction, even though its ostensible ground for requesting the discharge16 Francis Gorny's knowledge of the list was based only on observation from January 1,1964,when he assumed an office in the Union.Cuiiouslyenough,however,he indicatedthat thelist sometimes contains the names of "new men seeking work in our organization "17Loeal 357,International Brotherhood of Teamsters,Chauffeurs,Waieiioitsenien andHelpers of America(Los Angeles-SeattleMotor Express)v.Al L R B., 365 U S 667 ,Bricklayers,Masons and Plasterers'International Union of America, Bricklayers,Masons,Marble Masons,TileLayers and Terrazza WorkersUnion No28,AFL-CIO (PlazaBuilders, Incorporated),134 NLRB 7517 89-730-G G-vol 152--27 402LECISIONS OF NATIONAL LABOR RELATIONS BOARI)isa lawful one, for the Act is violated if discrimination is the real motive for thedischarge, and it is no defense that at the same time there existed a justifiable groundfor discharge.lsThe issue, therefore, is whether the Union invoked the contract 19 against Cantubecause Respondent Haggerty wanted to suppress dissident activity in the Unionand whether Respondent Ziak had reasonable grounds to believe that such was thecaseI find that article 2 was a pretext for the discharge of Al Cantu seized upon byHaggerty in order to suppress dissension and opposition to him and that RespondentZiak knew it.I have found in the Farrell and Sherman cases that Haggerty reacted against themwith threats and an attempt to discriminate because they opposed him in the Union.Cesario opposed Haggerty by refusing to sign a financial report and by running foroffice, and Haggerty reacted against Cesario.Although I do not find that he said hewould cut Cesario off without a cent of pension, as Cantu said, I find that Haggertydidmake efforts to reduce Cesario's pension.Haggerty's animus toward Cesariois also apparent in his marked references to Cesario in describing Cantu's dischargeto the membership.Haggerty knew that Cesario had gotten Cantu his job withZiak and he thought or pretended to think that Cantu was related to Cesario in someway.His actions in cutting Cantu off from employment and announcing it withimplications of nepotism to the membership just before the union election wasintended to be a reprisal against Cesario, a warning to other dissidents, and a showof power on Haggerty's part.Haggerty's description of what he told the December meeting of the Union aboutsecuring work for a Capitol driver and his account of his meeting with Lanny Ziakleftme with the distinct impression based on the accounts themselves and Haggerty'sdemeanor that the whole truth was not contained in his story.The testimony wasstilted and obscure. I do not believe Haggerty talks or acts as formally as he saidhe did, and, as a minimum, I find that he held back a substantial amount of informa-tionI credit Cantu's and Cesario's testimony that, in the December 12 meeting ofthe Union, Haggerty told the membership that Cesario had placed a man at Ziak andthat Haggerty had him removed and replaced with an unemployed Capitol driver. Ialso find that Haggerty indicated, whether he used the word "nephew" or not, thatthere was a relationship between Cantu and Cesario.As set forth in greater detail above, Haggerty testified that his meeting with Ziakon November 21, 1963, was merely for the purpose of bringing him "into compli-ance" with the agreement.He denied that he told Ziak to fire Cantu because of hisconnection with Cesario, said the thought that Ziak first mentioned that Cesario hadobtained employment for Cantu, whom he described as "this particular individual,"implying that the employee's name escaped him because the whole incident wasroutine.Cesario testified that in a meeting on November 21, 1963, Lanny Ziakappeared upset and told him that Haggerty had asked him to fire Cantu becauseCantu was Cesario's nephew and because of the contract I credit this testimony.Cantu testified that Ziak told him that Haggerty had demanded his discharge andwas using article 2 as an excuse to get back at Cesario I credit this testimony. Ifind, therefore, that Haggerty asked Ziak to fire Cantu, that he mentioned bothCesario and Cantu by name in the conversation and referred to some relationshiphe thought existed between the two.Haggerty appears to have been the only union official interested in obtainingCantu's discharge and this is some evidence to support an inference that his interestin Cantu's elimination was personal,not official.Peter Smith was business agentfor the Ziak Dairy and he also had the nroblem of the unemployed Capitol driversbecause they too were under his jurisdictionHaggerty said he learned from Smiththat Ziak had hired a new man and he told Smith to enforce the agreement. Smithdid nothing, however, and Haggerty took action on his own.Union President"'The Radio Officers Union of the Commercial Telegraphers Union, AFL (A. H. BullSteamship Company) V. N L R.B.,347 U S 17, 41, 42,43, N L R.B. v. Mechanics Educa-tional Society of America, Local 6 (Special Machine and Engsneertng Co ),222 F 2d429 (CA. 6)See also cases in footnote8, supra19 The complaint alleged that the execution and maintenance of the May 1, 1963.agreement was an unfair labor practice of itself.The theory seems to have been thatsince article 2 required employers to hire from the list of unemployed drivers and pro-vided that an unemployed driver must have had a year's experience to get on the list,union men were being preferred because the Union had had union-security contractswith the employers for many years. On the Union's motion at the close of GeneralCounsel case. I dismissed this allegation, and it appears to have been abandoned byGeneral Counsel. J. ZIAK & SONS, INC.403McNulty admitted to Cantu that Haggerty, and no one else on the Union's executiveboard, was responsible for Cantu's dischargeCantu's account of his conversationwith McNulty while McNulty was campaigning for office had the ring of truth, andI credit it.McNulty knew much more about the A] Cantu case at the time he wastalking with Cantu than he told us.He was vague about who told him that the manpassing out cards was Al Cantu and, if it were Business Agent Smith, vague aboutwhat he said.He said, however, that as soon as Smith mentioned Cantu's name,McNulty knew he was the man "out at Ziak," but despite this positive knowledgehe was obscure about details of the case.He had heard that Cantu was laid offand, although he had heard this at the union office, he could not remember who hehad heard it from. It should be recalled that Cantu's discharge was announced byHaggerty at a union meeting only a few days before the McNulty-Cantu conversa-tion.All in all, as I have indicated, President McNulty appeared to be loyally cover-ing for his colleague, Haggerty. I found his comment, "I knew he didn't have agrievance against me," referring to Cantu and his talk with him, a pretty goodindication thatMcNulty knew who Cantu had a grievance against and what itsbasis was.The article of the contract invoked, the Union's practice under the contract, andthe treatment of other persons similarly situated indicate that Haggerty's reliance onthe agreement was a pretext.Cantu was hired on April 15, 1963, prior to theeffective date of the May 1, 1963, agreement.At the time Cantu was hired anemployer was only required to refer to the Union's list of employees laid off by thehiring employer.There is no evidence that Cantu was hired improperly for there isno evidence that there were any laid-off Ziak drivers at the time In any event, therecord is fairly clear that, at least before May 1, 1963, many employers, includingZiak, hired without reference to the Union's list, although Harte's testimony showsthat there were always unemployed drivers available for work.Cantu, therefore,was hired legally and to apply the contract to him would be to make a retroactiveapplication of new article 2.Not only would this be improper but there is no evi-dence of retroactive application in any other case.The Union contends, however,that Cantu was a temporary employee hired for vacation work, and that the languageof the contract did not come into play until he was hired as a "permanent" employeein October 1963.A defect in this argument, however, is that the contract makes nodistinction between temporary and permanent employees but states "when hiring addi-tional men." If Cantu were hired illegally, he was hired illegally before the May 1,1963, agreement went into effect.But at that time, as indicated, there were nounemployed Ziak drivers on the Union's list, and the employment was proper.Moreover, if it were not, the very lapse of time before action was taken would makeHaggerty's asserted reason suspect.Assuming Cantu's original employment was proper, the Union's argument thatthe violation of contract occurred when he was made permanent is vitiated not onlyby the failure of the contract to make this distinction, but also by the Union's treat-ment of employee Cherne.Ralph Cherne, the son-in-law of Ziak Vice President Hinrichsen, was hired byZiak in February 1963 on Hinrichsen's recommendation.Cherne had no previousexperience as a milk driver and, like Cantu, was hired for vacation work.Chernewas made a permanent driver about the same time as Cantu, and the Union hasnever requested his discharge.The record shows that there were unemployed milkdrivers in addition to Gorski, who took Cantu's place, at this time. John Gerrity,senior foreman at Capitol Dairy, testified that 12 men were laid off in 1963.Ofthese, one man was laid off on November 16, another on November 24, and a thirdon November 26. In addition, Harte testified that there were always unemployedmen on the list. It appears, therefore, that if Cantu was holding his job in violationof the contract, so was Cherne.The Union knew that Cherne and Cantu wereemployed for the steward reported it to Business Agent Smith and the men wereinitiated into the Union after the payment of dues and initiation fees. I do not creditHaggerty's statement that Cantu was the only new employee he knew had been hiredat Ziak, that Cantu was the only person mentioned by Lanny Ziak in their conversa-tion, that Cantu was the only person reported to him by Business Agent Smith, andthat he had never heard of Cherne.As far as the Union Respondent is concerned there is evidence that article 2 wasnot strictly complied with in other respects, even after May 1, 1963, when the con-tract was amended.Although I find there was some kind of a union list maintainedon an informal basis after July or August 1963 at the union hall and also that Hag-gerty did write the September 9, 1963, letter to the employers and stewards urgingstrict enforcement of the agreement, the record shows the initiation into the Union of23 or more new drivers in October and November 1963, shortly before Haggertydemanded Cantu's discharge, and at a time when there were a substantial number of 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDunemployed Capitol drivers, who might, according to Harte, take retail jobs.Thesuggestion in Respondents' brief that there is a contract distinction between retail andwholesale jobs, the latter being more lucrative and more in demand, is not borneout by the contract which requires the employers to notify the Union before fillingany job.The employers apparently have been hiring off the street with union aware-ness, at least in filling retail jobs, and if the Union wishes to exclude wholesale routesfrom this practice, it can seek amendment of the agreement. But without a contractclause, and in the presence of the practice of hiring new retail drivers when olddrivers are unemployed, its contention that it was merely seeking compliance withthe agreement in Cantu's case is weakened further.The Union had a legal right tosecure strict compliance with the labor contract, and, although I have no reason todoubt that the September 1963 written instructions to employers and stewards was aserious, but belated, effort to tighten enforcement, in my opinion, based on the wholerecord, its enforcement in Cantu's case was discriminatorily motivated, and I so find.Respondent Employer Ziak knew or had reasonable basis for believing that Hag-gerty's reliance on the contract was a pretext. In addition to the facts set out above,such as Cantu's hire before the effective date of the May 1, 1963, agreement, and theretention of Cherne in a permanent job with union knowledge, Lanny Ziak told bothCesario and Cantu himself that article 2 was an excuse used by Haggerty to strikeback at Cesario.In conclusion, I find that by discharging Al Cantu at the request of Secretary-Treas-urer Haggerty, agent of Respondent Union, the Respondent Company discriminatedagainst him in violation of Section 8(a) (3) and (1) of the Act, and that by causingsuch discrimination by the Respondent Company, the Respondent Union violatedSection 8(b) (2) and (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Respondent Company and other employers setforth in section I, above, have a close,intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondent Haggerty,Respondent Union, and RespondentJ. Ziak & Sons, Inc., have engaged in certain unfair labor practices, I shall recommendthat they cease and desist therefrom and take certain affirmative action designed toeffectuate the policiesof the Act.As to Respondent Haggerty, who is a respondent in the Sherman case only(Case No. 13-CB-1547), it will be recommended that he cease and desist fromthreatening employees with economic,financial,and bodily harm because of theiractivities on behalf of a dissident faction of the Union,and cease and desist fromattempting to cause employers to discharge employees or otherwise discriminateagainst them because they engage in activities in behalf of a dissident faction of theUnion. It will also be recommended that the Union, which is a respondent in theFarrell and Sherman cases (Cases Nos. 13-CB-1540 and 13-CB-1547), also ceaseand desist as aforesaid.As to the Union, I shall, in addition, recommend that it cease and desist fromcausing or attempting to cause J. Ziak & Sons,Inc., or any other member of AssociatedMilk Dealers, to discharge employees because they are related to or allied, sympa-thetic, or friendly with a union dissident, or believed to be such, or in order to re-taliate against dissidents.As to Respondent Company, I shall recommend that it beordered to cease and desist from discharging employees on the same basis.Itwill also be recommended that Respondent Company offer Al Cantu immediateand full reinstatement to his former of substantially equivalent position,withoutprejudice to seniority or other rights and privileges,and that the Respondent Unionnotify the Respondent Company, in writing,and furnish a copy to Cantu,that ithas withdrawn its objections to his employment by the Respondent Company andrequests the Company to reinstate him.Since it has been found that Respondent Union and Respondent Company areboth responsible for the discrimination sufferedby Al Cantu,itwill be recommendedthat they jointly and severally make him whole for the loss of pay he may havesuffered by reason of the discrimination against him,by payment to him of a sumof money equal to that which he would have earned from the date of the discrim-ination against him to the date of the Respondent Company's offer of reinstatementless net earnings, and in a manner consistent with Board policy set out in F. W. J. ZIAK & SONS, INC.405Woolworth Company,90 NLRB 289. Interest on backpay shall be computed in themanner setforth inIsis Plumbing & Heating Co.,138 NLRB 716. The RespondentUnion shall not be liable for any backpay which may accrue for the period begin-ning 5 days after it notifies the Company and Al Cantu as aforesaid. It is alsorecommended that the Company make available to the Board, upon request, pay-roll and other records to facilitate computation of the amount of backpay due.On the basis of the foregoing findings, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.J.Ziak & Sons, Inc., Rueter's Dairy Company, Inc., and Hawthorn-MellodyFarms Dairy are employers engaged in commerce within the meaning of the Act.2.Respondent Union is a labor organization within the meaning of Section 2(5)of the Act.3.By discriminating in regard to the hire and tenure of employment of Al Cantu,thereby encouraging membership in Respondent Union, Respondent Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.By causing the Respondent Company to discriminate against Cantu in violationof Section 8(a)(3) of the Act, the Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b) (2) and (1) (A) of the Act.5.By threatening employees with bodily, economic, and financial harm andattempting to cause the discharge of another employee because said employee hadengaged in activities protected by Section 7 of the Act, Respondent Union and Hag-gerty have engaged in and are engaged in unfair labor practices within the meaningof Section 8(b)(1)(A) and Section 8(b)(2) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above-findings of fact and conclusions of law, and upon theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is recommended that:A. Respondent Company, J. Ziak & Sons, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Encouraging membership in Respondent Union by discharging employees orin any other manner discriminating in regard to the hire or tenure of employmentor any term or condition, except to the extent permitted by the proviso to Section8 (a) (3) of the Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act2.Take the following affirmative action which will effectuate the policies of theAct.(a)Offer Al Cantu immediate reinstatement to his former or substantially equiv-alent position without prejudice, and jointly and severally with Respondent Unionmake him whole for any loss of earnings suffered as a result of the discriminationagainst him in the manner and to the extent set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to compute theamount of backpay and the right of reinstatement.(c) Post at its Chicago, Illinois, plant, copies of the attached notice marked"Appendix A." 20Copies of said notice, to be furnished by the Regional Directorfor Region 13, shall, after being duly signed by the Respondent Company's repre-sentative, be posted by it immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent Company to insure that said notices are not altered,defaced, or covered by any other material.21 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at the same places and under the same conditions as set forth in (c)above, and as soon as they are forwarded by the Regional Director, copies of theRespondent Union's attached notice marked "Appendix B." [Board's Appendix Bsubstituted for Trial Examiner's Appendix B.](e)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of receipt of this Recommended Order, what steps it has taken to complyherewith.21B. Respondent Union, Milk Drivers' Union, Local 753, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, their officers, agents,and representatives, and Respondent Thomas J. Haggerty, shall:1.Cease and desist from:(a)Threatening employees with bodily, economic, or financial harm, and causingor attempting to cause any employer member of Associated Milk Dealers undercontract with the Union to discriminate against employees because said employeesprotest or oppose the conduct of the Union or its officers, or are believed to be re-lated to or associated, allied, or sympathetic with those opposing or protesting suchconduct or otherwise engage in activities protected by Section 7 of the Act.(b) In any like or related manner restraining or coercing employees of AssociatedMilk Dealers in the exercise of rights guaranteed by Section 7 of the Act, except tothe extent that such rights may be affected by an agreement requiring membershipin a labor organization as authorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Notify J. Ziak & Sons, Inc , in writing, that it withdraws all objection to theemployment of Al Cantu, with copy to Al Cantu individually, and that it requeststhe Company to offer him immediate and full reinstatement to his former or substan-tially equivalent employment.(b) Post in the Respondent Union's business offices and meeting halls, copies ofthe attached notice marked "Appendix B." 22 [Board's Appendix B substituted forTrial Examiner's Appendix B.]Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall, after being duly signed by an authorized representativeof Respondent Union and by Respondent Haggerty, be posted immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to its members arecustomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Furnish to the Regional Director signed copies of the aforesaid notice for post-ing by each employer member of Associated Milk Dealers, who is willing, in placeswhere notices to employees are customarily posted.Copies of said notice, to be fur-nished by the Regional Director, shall, after being signed by the Respondents, as indi-cated, be forthwith returned to the Regional Director for disposition by him.(d)Notify the Regional Director, in writing, within 20 days from the receipt ofthisDecision and Recommended Order, what steps they have taken to complyherewith.233. In addition, Respondent Union shall take the following affirmative actiondesigned to effectuate the policies of the Act:Jointly and severally with Respondent Company make Al Cantu whole for anyloss of pay he may have suffered by reasons of the discrimination against him in themanner set forth in the section of this Decision entitled "The Remedy."zi In the event that this Recommended Order be adopted by the Board,this provisionshall be modified toread* "Notifysaid Regional Director, in writing,within 10 daysfrom the date of this Order,what steps Respondent has taken to comply herewith."22 See footnote 20,supra.23 See footnote 21,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that.WE WILL NOT encourage membership in Milk Drivers' Union, Local 753, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, or any other labor organization, by discharging employees or in anyother manner discriminating in regard to hire or tenure of employment or any MOLE OLDSMOBILE,INC.407term or condition of employment, except to the extent pemitted by the proviso toSection 8(a)(3) of the Act, as modified by the Labor-Management and Dis-closureAct of 1959.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of the rights guaranteed in Section 7 of the Act.WE WILL jointly and severally with Milk Drivers' Union, Local 753, Interna-tionalBrotherhood of Teamsters Chauffeurs, Warehousemen & Helpers ofAmerica, make whole Al Cantu for loss of pay suffered as a result of discrimina-tion against him.WE WILL reinstate Al Cantu to his former position withoutprejudice to hisseniority or other rights and privileges he previously enjoyed.I.ZIAK & SONS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7572, if they have any questionsconcerningthis notice or com-pliance with its provisions.Mole Oldsmobile,Inc.andLocal 868, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Ind.Case No. 29-CA-41 (formerly Case No. 2-CA-9675).May 5,1965DECISION AND ORDEROn August 14, 1964, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed excep-tions as the Trial Examiner's Decision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner except as modified herein.2'In adopting the Trial Examiner's conclusion that Respondent violated Section 8(a) (5)of the Act, we rely additionally on the fact, as supported by the record, that Respondentisa successor to Murray Oldsmobile, Inc.SeeRohtik, Inc.,145 NLRB 1236;WithamBuck, Inc.,139 NLRB 1209.2 The Respondent's request for oral argument is hereby denied as the record,Includingthe exceptions and briefs,adequately presents the issues and the positions of the parties.152 NLRB No. 36.